DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 06/25/2019 are accepted by the Examiner.
Specification
The disclosure filed on 06/25/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 105784697 A) in view of Fu (CN 202794038 U).
Examiner’s Note:

Regarding claim 1, Xia discloses an in vitro detector having a closed environment (figure 1 block 1 Xia specifically discloses “The invention provides a test paper testing device. The device comprises a testing box body, a smartphone, an additional lens and a light balancing module. The smartphone comprises an imaging lens, an illumination module, an image collection system and an image processing system, wherein the imaging lens of the smartphone and the additional lens form an optical imaging system, the light balancing module and the illumination module form an illumination system, and the smartphone is connected with one side of the testing box body, so that a dark chamber which can block off external light is formed; test paper to be tested is arranged at the other side, opposite to the smartphone, inside the testing box body” … “1-detects box body”); a detection box, disposed in the in vitro detector, and the detection box having a sample insertion opening for inserting in a rapid screening paper after detection (figure 3 block 13 Xia specifically discloses “13-reagent paper groove；14-reagent paper bracket”); a photograph image processor, disposed on one side of the detection box, and the photograph image processor has a lens, a LED light sources, and a camera module respectively, wherein the lens captures the results of the rapid screening paper after detection in the detection box through using an image capture button; the LED light sources are electronically connected to the lens for providing the light sources required by the lens during taking a picture, and the camera module is electronically connected to the lens for temporarily storing a display image photographed by the lens (figure 1 block 2, 3, 4 5, 6, 51 and 52 Xia specifically ；3-light fixture; The even optical assembly of 4-；41-microlens array；42-diffusion sheet；5-auxiliary lens；51-the first eyeglass；52-the second eyeglass；6-imaging lens; The tested reagent paper of 7-；8-LCDs；9-PC application terminal；10-image processing system；11-image capturing system；12-wireless communication module”); a transmission interface control processor, disposed in the in vitro detector, for transmitting the display image temporarily stored in the camera module (figure 1 block 2, 3, 4 5, 6, 51 and 52 Xia specifically discloses “2-smart mobile phone；3-light fixture; The even optical assembly of 4-；41-microlens array；42-diffusion sheet；5-auxiliary lens；51-the first eyeglass；52-the second eyeglass；6-imaging lens; The tested reagent paper of 7-；8-LCDs；9-PC application terminal；10-image processing system；11-image capturing system；12-wireless communication module”); a power unit, disposed in the in vitro detector, for providing the power required by the in vitro detector (figure 1 block 2, 3, 4 5, 6, 51 and 52 Xia specifically discloses “2-smart mobile phone；3-light fixture; The even optical assembly of 4-；41-microlens array；42-diffusion sheet；5-auxiliary lens；51-the first eyeglass；52-the second eyeglass；6-imaging lens; The tested reagent paper of 7-；8-LCDs；9-PC application terminal；10-image processing system；11-image capturing system；12-wireless communication module” the smart phone includes a power supply necessarily); and an electronic device, which has an analysis software for receiving the display image of the rapid screening paper after detection transmitted by the transmission interface control processor to generate respectively a parameter packet and a determination data, while receiving the newest data parameter from a cloud, and the newest data cloud server of correspondence. That is, its portability should ensure that and ambulant at the same time it can also be in real time testing result is transferred to recipient based on the detection paper device of smart mobile phone, also achieve separating of detection space and data record space”). Xia doesn’t specifically disclose a plurality of LED (Xia indicates that “publication number is that CN101598599A discloses a kind of multi-channel portable colloidal gold test paper strip quick test device, including detection part, electrical appliance part and inspection software part, wherein detection part is made up of four separate sense channels, and each sense channel is made up of optical CCD module, constant-current source, LED light source, test strips induction element and image acquisition circuit” this publication includes a plurality of LED figure 3 blocks 305). Fu specifically discloses a plurality of LED (figures 1 and 2 Fu discloses “The utility model discloses a fluorescent test strip camera which comprises a housing, a camera, LED lamp sources and a sample introduction groove”) Xia and Fu are analogous art because they are from the same field of communications. Before the 
Independently, see also MPEP 2144.04.VI. B Duplication of parts “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”
See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 2, Xia and Fu disclose claim 1, Xia also discloses that a sample database that corresponds to the analysis software is set in the cloud, and the sample database has the display images associated with the rapid screening paper after cloud server of correspondence. That is, its portability should ensure that and ambulant at the same time it can also be in real time testing result is transferred to recipient based on the detection paper device of smart mobile phone, also achieve separating of detection space and data record space” … “It addition, as in figure 2 it is shown, the smart mobile phone 2 in the present embodiment also includes wireless communication module 12, for detection data are transferred in other-end and/or server. Namely after image processing system 10 analyzes testing result, it is possible to utilize the wireless communication techniques such as 3G, 4G or WIFI testing result to be sent in PC application terminal 9 and the cloud server of correspondence. Such as, when utilizing gold test strip to carry out human detection, even if now distance hospital has several ten thousand kilometers, it is also possible to testing result be transferred on the PC application terminal 9 of doctor in real time to carry out condition-inference, and simultaneously can also by testing result transmission to case history storehouse, high in the clouds. Even if patient sees a doctor at Different hospital, doctor can also pass through the relevant case history before cloud server quick obtaining patient, in order to quickly understands associated conditions and 
Regarding claim 6, Xia and Fu disclose claim 1, Xia also discloses one of a smart phone, a tablet computer, a desktop computer, and a laptop computer (Xia specifically discloses “The invention provides a test paper testing device. The device comprises a testing box body, a smartphone, an additional lens and a light balancing module”)
Regarding claim 7, Xia and Fu disclose claim 1, Xia also discloses the transmission interface control processor is used to perform wireless transmissions through Bluetooth or WiFi (Xia specifically discloses “the detection paper device that the embodiment of the present invention provides, smart mobile phone therein also includes wireless communication module, for detection data being transferred in other-end and/or server. Namely after image processing system analyzes testing result, it is possible to utilize the wireless communication techniques such as 3G, 4G or WIFI testing result to be sent in PC application terminal and the cloud server of correspondence. That is, its portability should ensure that and ambulant at the same time it can also be in real time testing result is transferred to recipient based on the detection paper device of smart mobile phone, also achieve separating of detection space and data record space”). Fu also discloses the transmission interface control processor is used to perform wired transmissions through a USB connection slot (Fu specifically discloses “Described video camera preferably contains USB interface, thereby is conducive to video camera is connected with computing machine, is 
Regarding claim 8, Xia and Fu disclose claim 1, Xia also discloses a smartphone with WiFi connections that necessarily includes a display panel having a power display light, a wireless connection indicator light, a sample display light, and a transmission display light (Xia specifically discloses “the detection paper device that the embodiment of the present invention provides, smart mobile phone therein also includes wireless communication module, for detection data being transferred in other-end and/or server. Namely after image processing system analyzes testing result, it is possible to utilize the wireless communication techniques such as 3G, 4G or WIFI testing result to be sent in PC application terminal and the cloud server of correspondence. That is, its portability should ensure that and ambulant at the same time it can also be in real time testing result is transferred to recipient based on the detection paper device of smart mobile phone, also achieve separating of detection space and data record space”).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Fu as applied to claim 2 above, and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 3, Xia and Fu disclose claim 2, Xia and Fu don’t specifically discloses an observation region, and an identification marker respectively, and the observation region includes at least a control group and a test group for displaying the detection results. AAPA discloses an observation region, and an identification marker respectively, and the observation region includes at least a control group and a test group for displaying the detection results (AAPA figure 1 Prior Art page 1-3 paragraphs 
Regarding claim 4, Xia, Fu and AAPA disclose claim 3, Xia also discloses analysis software identifies respectively the test group in the observation region (Xia specifically discloses “Such as, publication number is that CN101598599A discloses a kind of multi-channel portable colloidal gold test paper strip quick test device, including detection part, electrical appliance part and inspection software part, wherein detection part is made up of four separate sense channels, and each sense channel is made up of optical CCD module, constant-current source, LED light source, test strips induction element and image acquisition circuit” … “The detection paper device that the present embodiment provides, adopts smart mobile phone 2 as platform, and user has only to additionally configuration auxiliary lens 5, even optical assembly 4 and cell phone software. Wherein, the imaging lens 6 of auxiliary lens 5 and smart mobile phone 2 forms optical imaging system, gathers the reagent paper image being adapted for Analysis of test results together with the image capturing system 11 of smart mobile phone 2, from the convenient error reducing testing result of image acquisition device itself. The light fixture 3 that even optical assembly 4 and smart mobile phone 2 carry forms illuminator, the uniform illumination that this illuminator sends, and tested reagent paper 7 is positioned at the darkroom being made up of smart mobile phone 2 with detection box body 1, not by external light influence, when therefore this device is from 
Regarding claim 5, Xia, Fu and AAPA disclose claim 4, Xia also discloses the cloud receives the physiological response having the detected results and images of the test group in the parameter packet for storing and collecting the data (Xia specifically discloses “It addition, as in figure 2 it is shown, the smart mobile phone 2 in the present embodiment also includes wireless communication module 12, for detection data are transferred in other-end and/or server. Namely after image processing system 10 analyzes testing result, it is possible to utilize the wireless communication techniques such as 3G, 4G or WIFI testing result to be sent in PC application terminal 9 and the cloud server of correspondence. Such as, when utilizing gold test strip to carry out human detection, even if now distance hospital has several ten thousand kilometers, it is also possible to testing result be transferred on the PC application terminal 9 of doctor in real time to carry out condition-inference, and simultaneously can also by testing result transmission to case history storehouse, high in the clouds. Even if patient sees a doctor at Different hospital, doctor can also pass through the relevant case history before cloud server quick obtaining patient, in order to quickly understands associated conditions and carries out condition-inference”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim (US 20060129327 A1) discloses ultrasensitive sensor and rapid detection of analytes.
Kloepfer (US 20120183442 A1) discloses body fluid testing component for simultaneous analyte detection.
Cooper (US 20160131592 A1) discloses modular illumination and sensor chamber.
Chou (US 20160327489 A1) discloses system for physiologic parameter examination and method for test strip recognition and interpretation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUAN A TORRES/           Primary Examiner, Art Unit 2636